Citation Nr: 1212484	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a lumbar spine disability. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating higher than 40 percent for a lumbosacral disability.  The Veteran testified before the Board in September 2011. 

The issue of entitlement to service connection for a psychiatric disorder as secondary to the service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran's service-connected lumbar spine disability was last examined by VA in conjunction with his claim for an increased rating in February 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, during his September 2011 personal hearing, the Veteran testified that his lumbar spine disability had worsened since his most recent VA examination.  The Veteran specifically stated that his back pain radiated to the lower extremities and prevented him from walking or standing for a long period of time, and he required assistive devices for ambulation.  The Veteran endorsed lumbar muscle spasms and bowel impairment.  He reported incapacitating episodes in the preceding 12 months.  The Veteran indicated that in response to his worsening back condition, his medication dosage had recently been increased in dosage and new medications had been added for treatment of his back.   

VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Because there may have been significant changes in the Veteran's lumbar spine condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the September 2011 personal hearing, the Veteran testified that he was unable to work due to the service-connected back disability.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for the lumbar spine, because adjudication of this claim may affect the merits and outcome of the claim for TDIU.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in July 2011.  To aid in adjudication, any VA medical records that have not yet been obtained should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for his lumbar spine. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claim on appeal. After any appropriate releases have been signed, all reported private treatment records should be requested. 

2.  Obtain the Veteran's VA treatment records dated since July 2011. 

3.  After the above development has been completed, schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability, and any associated neurological impairment.  The examiner should review the claims file and should note that review in the report.  The examiner should provide a rationale for all opinions and reconcile it with all pertinent evidence of record, including the February 2010 VA examination. Specifically, the VA examiner's opinion should address the following: 

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine. 

b) Note whether there is any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, the determination should be portrayed in terms of the degree of additional range of motion loss. 

c) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

d) Identify any neurological disabilities associated with the service-connected lumbar spine disability, without consideration of any neurological condition attributed to nonservice-connected disabilities, to include residuals of a head injury.  The severity of each neurological sign and symptom due to the lumbar spine disability should be reported.  The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify of which lower extremity.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

e) Discuss whether the Veteran's low back disability is productive of any additional functional impairment

f) State what impact, if any, the Veteran's low back disability has on his activities of daily living, including his ability to obtain and maintain employment. 

4.  Then, readjudicate the claims.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

